Order, Supreme Court, New York County (Karen S. Smith, J.), entered April 29, 2010, which, in an action arising out of the termination of plaintiff’s employment as a probationary teacher, granted defendant’s motion to dismiss the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed as barred by the doctrine of res judicata. Plaintiffs action arose out of the same set of circumstances as his prior CPLR article 78 proceeding, which was dismissed. “[0]nce a claim is brought to a final conclusion, all other claims arising out of the same transaction or series of transactions are barred, even if based upon different theories or if seeking a different remedy” (O’Brien v City of Syracuse, 54 *539NY2d 353, 357 [1981]; see Daved Fire Sys. Inc. v New York City Health & Hosps. Corp., 46 AD3d 364 [2007]).
We have considered plaintiffs remaining arguments, including that he did not have a full and fair opportunity to litigate his claims, and find them unavailing. Concur — Mazzarelli, J.P., Saxe, Renwick, Richter and Abdus-Salaam, JJ.